DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed December 4, 2020. Claims 1-7 have been cancelled without prejudice.  Claims 8-26 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 8-26 are allowed.
The following is an examiner’s statement of reasons for allowance. 
In regard to independent claim 8 and dependent claims 9-16, 24, and 25, the closest prior art references, Genthon (US 2016/0258599 A1), Byker et al. (US 6,045,643), Benner et al. (US 2019/0252235 A1), and Vissenberg et al. (US 2011/0280018 A1), fail to disclose all of the limitations of claim 8, including the combination of limitations, “a liquid crystal spatial light modulator having control electrodes; a photovoltaic array arranged to receive light from a light source; a drive signal circuit connected to said photovoltaic array and outputting a drive signal to said control electrodes in response to an input control signal; a controller responsive to a command signal and outputting said input control signal; and a mounting frame comprising a central aperture, said mounting frame being configured to secure said liquid crystal spatial light modulator to said light source, wherein said liquid crystal spatial light modulator comprises a substrate connected to said mounting frame and supporting said photovoltaic array on a periphery of said central aperture, said photovoltaic array being arranged to intercept an outer portion of a beam of said light source.”
In regard to independent claim 17 and dependent claims 18-23 and 26, the closest prior art references, Genthon (US 2016/0258599 A1), Byker et al. (US 6,045,643), Benner et al. (US 2019/0252235 A1), and Vissenberg et al. (US 2011/0280018 A1), fail to disclose all of the limitations of claim 17, including the combination of limitations, “a liquid crystal spatial light modulator having control electrodes; a photovoltaic array arranged to receive light from a light source: a drive signal circuit connected to said photovoltaic array and outputting a drive signal to said control electrodes in response to an input control signal; a light source intensity modulation detector configured to provide a command signal based on a modulation of the light source;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
February 12, 2021